Case 1:16-cr-20068-TLL-PTM ECF No. 43 filed 07/10/20                  PageID.230      Page 1 of 2



                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN
                                   NORTHERN DIVISION

UNITED STATES OF AMERICA,

                       Plaintiff/Respondent,                 Case. No. 16-20068

v.                                                           Honorable Thomas L. Ludington
                                                             Magistrate Judge Patricia T. Morris
DANIEL FUCUNDO,

                  Defendant/Petitioner.
__________________________________________/

        ORDER ADOPTING REPORT & RECOMMENDATION AND DENYING
                   PETITIONER’S MOTION TO VACATE

       Petitioner pled guilty to count two of an indictment charging him with being a felon in

possession of a firearm in violation of 18 U.S.C. § 922(g) pursuant to a Rule 11 plea agreement on

October 1, 2018. ECF No. 26. On February 8, 2019, Petitioner was sentenced to 120 months of

incarceration to be followed by two years of supervised release. ECF No. 32, PageID.144–145.

Petitioner did not file an appeal.

       On January 23, 2020, Petitioner filed the instant motion to vacate his sentence. ECF No.

33. The motion was referred to Magistrate Judge Morris for report and recommendation. ECF No.

39. On March 17, 2020 the government responded. ECF No. 40. On May 12, 2020, Magistrate

Judge Morris issued her report recommending that Petitioner’s motion to vacate be denied. ECF

No. 41. On June 23, 2020 Petitioner’s late reply was docketed and dated June 2, 2020 based on the

date it was mailed. ECF No. 42.

       Although the magistrate judge’s report states that the parties to this action could object to

and seek review of the recommendation within fourteen days of service of the report, neither party

timely filed any objections. Even allowing additional time for mail delays due to covid-19, neither
Case 1:16-cr-20068-TLL-PTM ECF No. 43 filed 07/10/20                                        PageID.231   Page 2 of 2



party filed objections to the report and recommendation. The election not to file objections to the

magistrate judge’s report releases the Court from its duty to independently review the record.

Thomas v. Arn, 474 U.S. 140, 149 (1985). The failure to file objections to the report and

recommendation also waives any further right to appeal. Id. As such, the Court concludes that

Petitioner has failed to make a substantial showing of the denial of a constitutional right, and a

certificate of appealability is not warranted in this case. The Court further concludes that Petitioner

should not be granted leave to proceed in forma pauperis on appeal, as any appeal would be

frivolous. See Fed. R. App. P. 24(a).

       Accordingly, it is ORDERED that the Magistrate Judge’s report and recommendation,

ECF No. 41, is ADOPTED.

       It is further ORDERED that Petitioner Fucundo’s Motion to Vacate his sentence, ECF No.

33, is DENIED.

       It is further ORDERED that a certificate of appealability is DENIED.

       It is further ORDERED that leave to proceed in forma pauperis on appeal is DENIED.


Dated: July 10, 2020                                                           s/Thomas L. Ludington
                                                                               THOMAS L. LUDINGTON
                                                                               United States District Judge


                                               PROOF OF SERVICE

                       The undersigned certifies that a copy of the foregoing order was served
                       upon each attorney of record herein by electronic means and to Daniel
                       Luis Facundo #05845-480, MCKEAN FEDERAL CORRECTIONAL
                       INSTITUTION, Inmate Mail/Parcels, P.O. BOX 8000, BRADFORD,
                       PA 16701 by first class U.S. mail on July 10, 2020.

                                                        s/Kelly Winslow
                                                        KELLY WINSLOW, Case Manager




                                                           -2-
